FINAL REJECTION, SECOND DETAILED ACTION
Status of Prosecution
The present application, 16/971,448 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on February 19, 2019 and is a 371, national stage application of PCT/JP2019/005979 which in turn claims priority to Japanese application JP2018-033081 filed February 27, 2018.
The Office mailed a first detailed action, non-final rejection, on January 21, 2022.
Applicant filed amendments with corresponding remarks and arguments on April 21, 2022, the subject of the instant action.
Claims 1-10 are pending and all are rejected. Claims 1, 7 and 9 are independent claims.
Response to Remarks and Arguments
Examiner thanks Applicant for the amendments and arguments and remarks submitted.
Having considered the amendments and the arguments, Examiner has newly-rejected the claims below with the application of Greggs et al. (“Greggs”), United States Patent Application Publication 2010/0146000, published on June 10, 2010 to teach the new features submitted in the entered claims.
As the grounds of rejection have been changed in response to the entered amendments, the remaining arguments are moot.
The claims stand rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A.
Claims 1-2, and 4-10 are rejected under 35 USC. § 103 as being unpatentable over Reasor et al. (“Reasor”), United States Patent Application Publication 2004/0162978, published on August 19, 2004 in view of Greggs et al. (“Greggs”), United States Patent Application Publication 2010/0146000, published on June 10, 2010..

As to Claim 1, Reasor teaches: A user interface control device controlling a user interface relating to a normal operation by an information processing device configured in such a way that a system management operation by firmware controlling the information processing device (Reasor: par. 0025, firmware [104] runs on each cell (i.e. information processing device); pars. 0005-06, the commands received per the user interface to direct commands (i.e. system management operations)) that command the cell) is controlled via an input manipulation on a management terminal device (Reasor: Figs. 1-2, par. 0026, terminal device [110]) connected to the information processing device, the user interface control device comprising:
a second port for connecting to an input device and an output device to the information processing device (Reasor: par. 0025, a port may be used to connect the console);
at least one memory storing a computer program (Reasor: par. 0025, memory  [103]); and 
at least one processor configured to execute the computer program to (Reasor: par. 0025, processors [102]): 
receive input information from the input device (Reasor: par. 0025, the consoles [110] allow for the user to interact (i.e. give input information)), and input output information to the output device (Reasor: par. 0026, information may be displayed on a console of the system [110x]); 
control the system management operation by the firmware with use of the input information (Reasor: par. 0013, a developer user interface (DUI) may be used to facilitate operations from an end user in the case of a boot failure for instance. Examples of command operations include a reset command(par. 0037), a tree command (par. 0038) and a “peek and poke” command (par. 0039)); and 
input to the processor, the output information representing a result of execution of the system management operation by the firmware (Reasor: par. 0036, the commands are executed by the system; par. 0039, in the peek and poke commands example, a show stack command may display the results, after being input to the processor).  

    PNG
    media_image1.png
    767
    654
    media_image1.png
    Greyscale

Reasor may not explicitly teach: a management terminal device connected to the information processing device via first port for connecting exclusively the management terminal device to the information device.
Greggs teaches in general a remote management terminal that may be connected to a blade server individually via a network port (Greggs: Fig. 2, par. 0015).

    PNG
    media_image2.png
    655
    526
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Reasor device by implementing the management terminal connection as taught and disclosed by Greggs. Such a person would have been motivated to do so with a reasonable expectation of success to fully allow for the connection via a network port connection separately from the other port for input and output devices to better bandwidth.

As to Claim 2, Reasor and Greggs teach the elements of Claim 1.
Reasor further teaches: wherein the processor is configured to execute the computer program to:
receive the input information instructing to gather a log relating to the information processing device, and inputs, to the output device, the output information representing that gathering of the log is executed (Reasor: par. 0039, a command to dump errors, and logs of the error to be displayed); 
control the system management operation of gathering the log by the firmware (Reasor: par. 0039, a command to dump (i.e. gather) the errors for the log); and  
input, to the, processor, the output information representing that gathering of the log is executed (Reasor: par. 0039, a command to dump errors, and logs of the error to be displayed).

As to Claim 4, Reasor and Greggs teach the elements of Claim 1.
Reasor further teaches: wherein the processor is configured to execute the computer program to:
control the system management operation by the firmware, with use of one of the input information and information input from the management terminal, device (Reasor: Fig. 2, par. 0026, the boot flow operation function [202] controls the boot flow; the consoles [110] are the management terminal and provide information input); and 
the output information to the processor and the management terminal device (Reasor: par. 0006, information is displayed on the console).

    PNG
    media_image3.png
    499
    444
    media_image3.png
    Greyscale

As to Claim 5, Reasor and Greggs teach the elements of Claim 1.
Reasor further teaches: wherein the processor is configured to execute the computer program to input and output the input information or the output information via a serial port (Reasor: par. 0025, a port may be used to connect the console), a system management (SM) bus, or a peripheral component interconnect (PCI) bus.

As to Claim 6, Reasor and Greggs teach the elements of Claim 1.
Reasor further teaches: wherein the input device is a keyboard or a mouse (Reasor: Fig. 2, [110] console has an icon of a terminal with a keyboard), and the output device is a display (Reasor: Fig. 2, [110] console has an icon of a terminal with a display).

As to Claim 7, Reasor teaches: A user interface control method comprising, by a second information processing device controlling a user interface relating to a normal operation by a first information processing device configured in such a way that a system management operation by firmware controlling the first information processing device (Reasor: par. 0025, firmware [104] runs on each cell (i.e. information processing device); pars. 0005-06, the commands received per the user interface to direct commands (i.e. system management operations). Examiner notes that there is no restriction that the first and second information processing devices are different as well) is controlled via an input manipulation on a management terminal device (Reasor: Figs. 1-2, par. 0026, terminal device [110]) connected to the first information processing device, the second information processing device having a second port for connecting to an input device and an output device to the information processing device (Reasor: par. 0025, a port may be used to connect the console): 
receiving input information from the input device and inputting output information to the output device (Reasor: par. 0025, the consoles [110] allow for the user to interact (i.e. give input information);
controlling the system management operation by the firmware with use of the input information (Reasor: par. 0013, a developer user interface (DUI) may be used to facilitate operations from an end user in the case of a boot failure for instance. Examples of command operations include a reset command(par. 0037), a tree command (par. 0038) and a “peek and poke” command (par. 0039)); and 
inputting, to the output device, the output information representing a result of execution of the system management operation by the firmware (Reasor: par. 0036, the commands are executed by the system; par. 0039, in the peek and poke commands example, a show stack command may display the results, after being input to the processor).
Reasor may not explicitly teach: a management terminal device connected to the information processing device via a first port for connecting exclusively the management terminal device to the information device.
Greggs teaches in general a remote management terminal that may be connected to a blade server individually via a network port (Greggs: Fig. 2, par. 0015).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Reasor device by implementing the management terminal connection as taught and disclosed by Greggs. Such a person would have been motivated to do so with a reasonable expectation of success to fully allow for the connection via a network port connection separately from the other port for input and output devices to better bandwidth.

As to Claim 8, Reasor teaches the elements of Claim 7.
Reasor further teaches: further comprising, by the second information processing device: 
receiving the input information instructing to gather a log relating to the first information processing device (Reasor: par. 0039, a command to dump errors, and logs of the error to be displayed);
controlling the system management operation of gathering the log by the firmware (Reasor: par. 0039, a command to dump (i.e. gather) the errors for the log, and inputting, to the output device, the output information representing that gathering of the log is executed (Reasor: par. 0039, a command to dump errors, and logs of the error to be displayed).
As to Claim 9, Reasor teaches: A non-transitory computer-readable recording medium (Reasor: par. 0025, memory  [103]) storing a user interface control program that causes a computer controlling a user interface relating to a normal operation by an information processing device configured in such a way that a system management operation by firmware controlling the information processing device is controlled  (Reasor: par. 0025, firmware [104] runs on each cell (i.e. information processing device); pars. 0005-06, the commands received per the user interface to direct commands (i.e. system management operations)) that command the cell) via an input manipulation on a management terminal device (Reasor: Figs. 1-2, par. 0026, terminal device [110]) connected to the information processing device, the computer having a second port for connecting to an input to an input device and an output device to the first information processing device (Reasor: par. 0025, a port may be used to connect the console), to execute:
interface processing of receiving input information from an input device connected to the information processing device, and inputting output information to an output device connected to the information processing device (Reasor: par. 0026, information may be displayed on a console of the system [110x]; 
control processing of controlling the system management operation by the firmware with use of the input information (Reasor: par. 0013, a developer user interface (DUI) may be used to facilitate operations from an end user in the case of a boot failure for instance. Examples of command operations include a reset command(par. 0037), a tree command (par. 0038) and a “peek and poke” command (par. 0039)); and 
input processing of inputting, to the interface processing, the output information representing a result of execution of the system management operation by the firmware (Reasor: par. 0036, the commands are executed by the system; par. 0039, in the peek and poke commands example, a show stack command may display the results, after being input to the processor). 
Reasor may not explicitly teach: a management terminal device connected to the information processing device via a first port for connecting exclusively the management terminal device to the information device.
Greggs teaches in general a remote management terminal that may be connected to a blade server individually via a network port (Greggs: Fig. 2, par. 0015).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Reasor device by implementing the management terminal connection as taught and disclosed by Greggs. Such a person would have been motivated to do so with a reasonable expectation of success to fully allow for the connection via a network port connection separately from the other port for input and output devices to better bandwidth.

As to Claim 10, Reasor and Greggs teach the elements of Claim 9.
Reasor further teaches: wherein the interface processing receives the input information instructing to gather a log relating to the information processing device(Reasor: par. 0039, a command to dump errors, and logs of the error to be displayed) , and 
inputs, to the output device, the output information representing that gathering of the log is executed (Reasor: par. 0039, a command to dump errors, and logs of the error to be displayed), 
the control processing controls the system management operation of gathering the log by the firmware (Reasor: par. 0039, a command to dump (i.e. gather) the errors for the log), and 
the input processing inputs, to the interface processing, the output information representing that gathering of the log is executed (Reasor: par. 0039, a command to dump errors, and logs of the error to be displayed).

B.
Claims 3 are rejected under 35 USC. § 103 as being unpatentable over Reasor et al. (“Reasor”), United States Patent Application Publication 2004/0162978, published on August 19, 2003 in view of Greggs et al. (“Greggs”), United States Patent Application Publication 2010/0146000, published on June 10, 2010 and in further view of Coakley et al. (“Coakley”), United States Patent Application Publication 2013/0191441, published on July 25, 2013.

As to Claim 3, Reasor and Greggs teaches the elements of Claim 1.
Reasor further teaches: wherein the information processing device is a blade server mounted with one or more blades (Reasor: par. 0002, Examiner asserts that the individual cells are each blades), and the processor is configured to execute the computer program to:
receive the input information representing the specific blade selected by the user; and 
control the system management operation for the specific blade by the firmware (Reasor: Fig. 2, par. 0026, the boot flow operation function [202] controls the boot flow; the consoles [110] are the management terminal and provide information input).
Reasor and Greggs may not explicitly teach: input, to the output device, the output information representing a selection screen used when a user selects a specific one of the blades targeted for processing by the firmware.
Coakely teaches in general concepts related to session aggregation in a distributed architecture having a server connect to blades (Coakley: Abstract). Specifically, Coakley teaches that a user may select specific blades to connect in a graphical manner (Coakley: par. 0033, blades to server breakout selection for the user to display graphically).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Reasor-Greggs device by implementing the selection of the cell graphically as taught and disclosed by Coakely. Such a person would have been motivated to do so with a reasonable expectation of success to fully allow for a reduction of the cognitive burden in managing the selection of cells.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/            Primary Examiner, Art Unit 2174